Citation Nr: 0508133	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  98-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for a low back disorder.

In June 2002, the Board denied service connection for a low 
back disorder.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, the veteran and the Secretary of 
VA (parties) filed a joint motion to vacate the Board 
decision and remand the claim for service connection for a 
low back disorder, asserting that the Board had not 
"fulfill[ed] its duty to assist pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (Nov. 9, 2000)."  It also determined 
that the conditions for VA providing the veteran with an 
examination were met, and that an examination should be 
conducted to obtain a medical nexus opinion.  The Court 
granted the joint motion that same month.

When the case came back to the Board in September 2003, it 
remanded the claim for additional development and 
adjudicative action consistent with the February 2003 joint 
motion.  The case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

Competent evidence of a nexus between a current low back 
disorder and service is not of record, to include 
manifestations of arthritis to a compensable degree within 
one year following the veteran's discharge from service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for a low back 
disorder in a March 2004 letter.  VA informed the veteran 
that in order to establish service connection for a 
disability, he would need to bring forth evidence of a 
disease or injury in service, a current disability, and a 
relationship between the current disability and service.  VA 
noted that evidence of a current disability and of a 
relationship between the current disability and service was 
usually shown by medical evidence. 

The letter also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  VA 
also told the veteran that on his behalf, it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency, which could include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, VA told the 
veteran, "If there is any other evidence or information that 
you think will support your appeal, please let us know.  If 
the evidence is in your possession, please send it to us."  
(Emphasis in original.)

Additionally, VA has notified the veteran the reasons why 
service connection cannot be granted in the rating decision 
on appeal, the January 1998 statement of the case, the July 
1998, February 2002, and December 2004 supplemental 
statements of the case, and the June 2002 Board decision.  
The January 1998 statement of the case and the February 2002 
and December 2004 supplemental statements of the case also 
fully provided the laws and regulations pertaining to 
entitlement to the benefit sought.  In each of these 
determinations, the veteran was informed that his claim was 
being denied because of the lack of competent evidence 
between the current low back disorder and the in-service 
injury.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
First, the veteran's claim was submitted in 1996, which was 
prior to the enactment of the VCAA and therefore a VCAA 
letter could not have been sent prior to the issuance of the 
rating decision on appeal.  Regardless, the veteran was 
adequately furnished with the type of notice required by VCAA 
in March 2004 and has had an opportunity to identify evidence 
and submit evidence in connection with his claim.  In July 
2004, the veteran indicated he had no additional evidence to 
submit.  Any error resulting from VCAA notice subsequent to 
the initial rating decision was harmless error, as it 
pertains to this issue.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claim.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of this claim for further notice of 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA medical records.  At the January 1998 RO 
hearing, the veteran stated he had seen two private 
physicians for back pain-one who had died and whose records 
had been destroyed and one who was still alive but had 
destroyed his records after a period of time.  He also stated 
that he had received treatment at the outpatient clinic in 
Mayague, Puerto Rico, which records have been associated with 
the claims file.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
the claim.  Following the issuance of the March 2004 VCAA 
letter, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, stating that all the evidence that had been 
requested by VA had been submitted already.  Finally, the 
veteran was provided with a VA examination, and a medical 
nexus opinion was obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The service medical records show that in September 1964, the 
veteran reported that he had fallen and sustained an injury 
to his sacral area.  The examiner stated that there was 
tenderness in that area and spasm of the paravertebral 
muscles.  In January 1965, the veteran complained of low back 
pain.  He stated he had originally hurt his back when he was 
16 years old but had re-injured it when he fell off of a 
truck.  The veteran denied any leg pain or weakness.  The 
examiner stated that the veteran stood erect with no obvious 
deformity.  A paravertebral muscle spasm in the lower lumbar 
area was noted.  The examiner stated that the veteran had 
full range of motion and that leg tests were negative.  The 
impression was lumbar strain.  That same month, it was noted 
that an x-ray of the back was normal.  In February 1965, the 
veteran was noted to have full range of motion and no 
tenderness.  The examiner noted that there was "some" spasm 
of the paravertebral muscle.  

An August 1965 report of medical examination shows clinical 
evaluation of the spine and other musculoskeletal system to 
be normal.  In a report of medical history completed by the 
veteran at that time, he stated "no" to ever having or 
having then "bone, joint, or other deformity."

The veteran submitted a claim for a low back disorder in 
March 1996.

Private medical records, dated from July 1975 to October 
1996, show treatment for low back pain.  The first showing of 
low back pain is in 1988.  The medical records show findings 
of back pain in the dorsal and lumbar spine regions.  The 
other private medical records show treatment for low back 
pain.  A magnetic resonance image (MRI) taken of the 
lumbosacral spine in October 1997 showed disc bulging 
involving L3-L4 and L5-S1, posterior disc herniation at L4-
L5, facets hypertrophy from L3-S1, vacuum phenomenon at L3-L4 
with disc desiccation from L3 to S1, L4 vertebral body 
hemangioma versus fat island, and mild spondylosis deformans 
of the lumbar spine with degenerative modic-type changes at 
L5-S1.

The VA treatment reports show complaints of back pain.  
Diagnoses of vertebral disc disease, degenerative joint 
disease, and mild dorsal spondylosis were entered.

At the January 1998 RO hearing, the veteran stated that he 
had injured his back in service and was taken to sick call.  
He stated he had to sleep in a special flat bed that had been 
recommended to him and that he was on light duty from that 
point forward.  The veteran stated he had seen a private 
physician soon after he was discharged from service but that 
the physician had died and he had been unable to obtain the 
physician's records.  He stated that another private 
physician had treated him, who was still alive, but that he 
could not obtain those records because the medical records 
had been destroyed.  The veteran added he had pain in his 
back and his right leg, neck, and head (headaches).  He 
asserted that the back pain prevented him from raising 
rabbits (his line of work).  

An August 1998 VA examination report shows that the veteran 
reported that he was hospitalized due to trauma to his low 
back when he fell from a truck and was found with 
degenerative disc disease at the L3-L5 level.  The veteran 
stated that he had had low back pain since the injury in 
service.  He reported that he had worked in a rabbits 
laboratory and had retired in 1987.  The examiner examined 
the veteran and entered diagnoses of cervical spondylosis 
with discogenic disease at C4-C5 and C5-C6, lumbar 
spondylosis, chronic low back pain, and cervical and lumbar 
radiculopathy.

A September 1998 VA examination report shows that the veteran 
stated he had fallen from a jeep in service and injured his 
back.  He stated that he went to sick call and was treated 
with medications, light duty, and a wood bed panel for two 
weeks.  The veteran stated that he currently had moderate low 
back pain with radiation to all of his spine and right leg.  
He complained of occasional numbness in his legs.  The 
veteran stated that he could not work as a caretaker of 
rabbits due to the back pain.  The examiner noted that the 
veteran had moderate objective evidence of painful motion on 
all movements of the lumbar spine.  He stated there was 
moderate lumbar paravertebral muscle spasm and objective 
evidence of weakness of both ankle dorsiflexor muscles.  The 
examiner entered a diagnosis of L3-L4 and L5-S1 bulging disc, 
disc desiccation from L3 to S1, and posterior herniated 
nucleus pulposus at L4-L5 based upon the October 1997 MRI, 
but noted that he had not actually seen the MRI.

A January 2002 VA outpatient treatment report shows that the 
examiner certified that the veteran had been treated at that 
clinic for chronic low back pain, cervical pain, 
hypertension, and gastroesophageal reflux disorder.

An April 2004 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  He 
noted that the veteran reported he had injured his back in 
1964 while in France and was treated with bedrest for one 
year and given a light duty profile.  He also noted that the 
veteran reported he had injured his back in 1965 but that the 
veteran could not remember how he re-injured his back.  
Following physical examination, the examiner noted the 
findings made in the service medical records relating to the 
veteran's back.  He stated that the separation examination 
was silent for a back condition.  He stated there was no 
evidence of treatment for a low back condition for several 
years after active service.  The examiner concluded that it 
was his opinion that the veteran's current low back disorder 
was "not at least as likely as not related to the injury in 
service."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
reasons follow.

The evidence of record clearly shows that the veteran 
sustained an injury to his back while in service in September 
1964 and that he complained of pain until February 1965.  
However, following February 1965, there are no complaints of 
back pain.  In September 1965, clinical evaluation of the 
spine and other musculoskeletal system was normal.  The first 
showing of objective back pain following the veteran's 
discharge from service (where an examiner noted that the 
veteran had back pain) is in 1988, which is more than 20 
years following the veteran's discharge from service.  There 
is no objective evidence that arthritis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

The veteran has not brought forth any evidence of continuity 
of symptomatology between his discharge from service and 
1988.  He testified at the January 1998 RO hearing that he 
had received treatment from two physicians for his back pain 
between service and 1988.  He stated one of the doctors had 
died and that the other one had destroyed his medical 
records.  Additionally, no medical professional has 
attributed the veteran's current low back complaints to the 
injury he sustained in service.  In fact, there is evidence 
to the contrary.  In the April 2004 VA examination report, 
the examiner had an opportunity to review the veteran's 
claims file and examine the veteran.  He noted the findings 
made in the service medical records and determined that the 
veteran's current low back disorder was not related to the 
in-service injury he had sustained in service.  

The Board notes that at the time of the August 1998 VA 
examination, the veteran stated that he had been hospitalized 
following his low back injury.  He also stated he had retired 
from work in a rabbit laboratory in 1987.  However, at the 
time of the January 1998 RO hearing and the September 1998 VA 
examination, the veteran stated that he had gone to sick call 
for his back pain (as opposed to being hospitalized) and had 
had to quit (as opposed to retire) work as a result of the 
back pain.  The service medical records show no 
hospitalization for his low back injury.  The Board finds 
that the veteran's changed story of the type of treatment he 
received following his low back injury and when and why he 
quit work has caused the Board to doubt his credibility.  
Thus, the veteran's allegations that he has had back pain 
since service are given lessened probative value.  

Additionally, at the April 2004 examination, the veteran 
reported he had sustained a second injury to his back while 
in service, although he was unable to remember how he injured 
his back the second time.  That was the first time the 
veteran had alleged two in-service injuries, as opposed to 
the 1964 injury.  While the veteran is competent to report 
having sustained an injury in service, the Board has accorded 
his allegation of a second in-service injury to be of 
doubtful credibility.  The veteran submitted his claim in 
1996 and had never alleged having sustained two injuries in 
service prior to the time of the April 2004 examination.  He 
also stated that he was put on bedrest for one year after the 
1964 injury.  The service medical records do not substantiate 
that allegation (as they did not substantiate the allegation 
of having been hospitalized following the 1964 injury).  
Therefore, the veteran has seemingly exaggerated his 
treatment for the in-service back injury.  This is another 
basis for the Board to give lessened probative value to the 
veteran's assertions of constant back pain since service.

Regardless, the veteran has not brought forth competent 
evidence of a nexus between the current diagnosis of a low 
back disorder and his service.  Although the veteran has 
asserted that the current low back disorder is the result of 
the in-service injury to his spine, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


